Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of the 13th day of May, 2008, by and between Uranium
Resources, Inc. (the “Company”), a corporation organized under the laws of the
State of Delaware, with its principal offices at 405 State Highway 121 Bypass,
Building A, Suite 110, Lewisville, Texas 75067, and the purchaser whose name and
address is set forth on the signature page hereof (the “Purchaser”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

 

SECTION 1.           Authorization of Sale of the Securities.  Subject to the
terms and conditions of this Agreement, the Company has authorized the issuance
and sale of up to 3,456,221 shares (the “Shares”) of common stock, par value
$0.001 per share (the “Common Stock”), of the Company, that number of warrants
to purchase shares of Common Stock (the “Warrants,” each representing the right
to purchase one share of Common Stock (the “Warrant Shares”), which is equal to
30% of such number of Shares, and one warrant to purchase the number of shares
of Common Stock (the “Ratchet Warrant Shares”) specified in such Warrant (the
“Ratchet Warrant,” and together with the Shares and the Warrants, the
“Securities”).

 

SECTION 2.           Agreement to Sell and Purchase the Securities.  At the
Closing (as defined in Section 3), the Company will, subject to the terms of
this Agreement, issue and sell to the Purchaser and the Purchaser will buy from
the Company, upon the terms and conditions hereinafter set forth, the number of
Securities as shown below such Purchaser’s name on the signature page hereto,
for the aggregate purchase price set forth on the signature page hereto.

 

The Company proposes to enter into this same form of purchase agreement, the
terms of which shall be no more favorable to the Other Purchasers than the terms
set forth herein, with certain other investors (the “Other Purchasers”), and
expects to complete sales of shares of Common Stock and warrants to purchase
shares of Common Stock to them.  The Purchaser and the Other Purchasers are
hereinafter sometimes collectively referred to as the “Purchasers,” and this
Agreement and the purchase agreements executed by the Other Purchasers are
hereinafter sometimes collectively referred to as the “Agreements.”  The term
“Placement Agent” shall mean Oppenheimer & Co. Inc.

 

SECTION 3.           Delivery of the Securities at the Closing.  The completion
of the purchase and sale of the Securities (the “Closing”) shall occur at the
offices of Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New
York 10104 as soon as practicable and as agreed to by the parties hereto, within
three business days following the execution of the Agreements, or on such later
date or at such different location as the parties shall agree in writing, but
not prior to the date that the conditions for Closing set forth below have been
satisfied or waived by the appropriate party (the “Closing Date”).

 

At the Closing, the Purchaser shall deliver, in immediately available funds, the
full amount of the purchase price for the Securities being purchased hereunder
by wire transfer to an account designated by the Company and the Company shall
deliver to the Purchaser one or more

 

--------------------------------------------------------------------------------


 

stock certificates and one or more warrant certificates registered in the name
of the Purchaser, or in such nominee name(s) as designated by the Purchaser in
writing, representing the number of Securities set forth on the signature
page hereto and bearing an appropriate legend referring to the fact that the
Securities were sold in reliance upon the exemption from registration under the
Securities Act of 1933, as amended (the “Securities Act”), provided by
Section 4(2) thereof and Rule 506 thereunder. The Company will, at its expense,
promptly substitute one or more replacement certificates without the legend upon
the earlier of the date each Registration Statement becomes effective or one
year from the Closing Date.  The name(s) in which the certificates are to be
registered are set forth in the Securities Certificate Questionnaire attached
hereto as part of Appendix I.

 

The Company’s obligation to complete the purchase and sale of the Securities and
deliver such stock certificate(s) and warrant certificate(s) to the Purchaser at
the Closing shall be subject to the following conditions, any one or more of
which may be waived by the Company:  (a) receipt by the Company of same-day
funds in the full amount of the purchase price for the Securities being
purchased hereunder; (b) completion of the purchases and sales under the
Agreements with the Other Purchasers; and (c) the accuracy of the
representations and warranties made by the Purchasers and the fulfillment of
those undertakings of the Purchasers to be fulfilled prior to the Closing.

 

The Purchaser’s obligation to accept delivery of such stock certificate(s) and
warrant certificate(s) and to pay for the Securities evidenced thereby shall be
subject to the following conditions:  (a) each of the representations and
warranties of the Company made herein shall be accurate as of the Closing Date;
(b) the delivery to the Purchaser by counsel to the Company of a legal opinion
in a form reasonably satisfactory to counsel to the Placement Agent; (c) receipt
by the Purchaser of a certificate executed by the chief executive officer and
the chief financial or accounting officer of the Company, dated as of the
Closing Date, to the effect that the representations and warranties of the
Company set forth herein are true and correct as of the date of this Agreement
and as of such Closing Date and that the Company has complied with all the
agreements and satisfied all the conditions herein on its part to be performed
or satisfied on or prior to such Closing Date; (d) receipt by the Purchaser of a
copy of a good standing certificate for the Company and each of its
Subsidiaries, (e) receipt by the Purchaser of a letter from the Company’s
transfer agent certifying as to the number of outstanding shares; (f) the
listing, and the filing of any documents required to effectuate such listing, of
the Shares and Warrant Shares on the NASDAQ Global Market, and (g) the
fulfillment in all material respects of those undertakings of the Company to be
fulfilled prior to the Closing.  The Purchaser’s obligations hereunder are
expressly not conditioned on the purchase by any or all of the Other Purchasers
of the Securities that they have agreed to purchase from the Company.

 

SECTION 4.           Representations, Warranties and Covenants of the Company. 
The Company hereby represents and warrants to, and covenants with, the Purchaser
as follows:

 

4.1                Organization and Qualification.  The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have

 

--------------------------------------------------------------------------------


 

a Material Adverse Effect (as defined herein).  The Company’s subsidiaries (each
a “Subsidiary” and collectively the “Subsidiaries”) are listed on Exhibit A to
this Agreement.  Each Subsidiary is a direct or indirect wholly owned subsidiary
of the Company.  Each Subsidiary is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is qualified to
do business as a foreign corporation in each jurisdiction in which qualification
is required, except where failure to so qualify would not have a Material
Adverse Effect.

 

4.2                Reporting Company; Form S-3.  The Company is not an
“ineligible issuer” (as defined in Rule 405 promulgated under the Securities
Act) and is eligible to register the Shares for resale by the Purchaser on a
registration statement on Form S-3 under the Securities Act. The Company is
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and has timely filed all reports required
thereby.  Provided none of the Purchasers is deemed to be an underwriter with
respect to any shares, to the Company’s knowledge, there exist no facts or
circumstances (including without limitation any required approvals or waivers or
any circumstances that may delay or prevent the obtaining of accountant’s
consents) that reasonably could be expected to prohibit or delay the preparation
and filing of registration statements on Form S-3 that will be available for the
resale of the Shares, Warrant Shares and the Ratchet Warrant Shares by the
Purchaser.

 

4.3                Authorized Capital Stock.  The Company had duly authorized
and validly issued outstanding capitalization as set forth under the heading
“Capitalization” in the confidential Private Placement Memorandum dated
April 15, 2008 prepared by the Company (including all exhibits, supplements and
amendments thereto, the “Private Placement Memorandum”) as of the date set forth
therein; the issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description thereof contained in the Private Placement Memorandum.  The Company
does not have outstanding any options to purchase Common Stock other than with
respect to options to purchase Common Stock issued pursuant to the Company’s
stock option plans and deferred compensation plans in effect on the date hereof,
as described in the “Securities Authorized for Issuance Under Equity
Compensation Plans” section of the Company’s Annual Report on Form 10-K/A for
the fiscal year ended December 31, 2007 filed with the U.S. Securities and
Exchange Commission on April 10, 2008 (the “2007 Form 10-K/A”).  The issuance of
the Shares, Warrants and Ratchet Warrants will not trigger the anti-dilution
provisions or any obligation to reset the exercise price with respect to any
outstanding security and the Company does not have outstanding any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such rights, convertible securities or
obligations.  With respect to each of the Subsidiaries (i) all the issued and
outstanding shares of such Subsidiary’s capital stock have been duly authorized
and validly issued, are fully paid and nonassessable, are owned free and clear
of any security interests, liens, encumbrances, equities or claims, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and (ii) there are no outstanding options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible

 

--------------------------------------------------------------------------------


 

into, or any contracts or commitments to issue or sell, shares of such
Subsidiary’s capital stock or any such options, rights, convertible securities
or obligations.

 

4.4                Issuance, Sale and Delivery of the Securities.  The
certificates evidencing the Shares and the Warrants are in due and proper legal
form and have been duly authorized for issuance by the Company.  The Shares have
been duly authorized and, when issued, delivered and paid for in the manner set
forth in this Agreement, will be validly issued, fully paid and nonassessable,
will be issued free and clear of any security interests, liens, encumbrances,
equities or claims, and will conform in all material respects to the description
thereof set forth in the Private Placement Memorandum.  The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable upon exercise of the Warrants.  The Warrants have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and nonassessable, will be
issued free and clear of any security interests, liens, encumbrances, equities
or claims, and will conform in all material respects to the description thereof
set forth in the Private Placement Memorandum.  The Warrant Shares and the
Ratchet Warrant Shares, when issued and delivered upon exercise of the Warrants
in accordance with their terms, will be duly authorized, validly issued, fully
paid and nonassessable and will be free and clear of any security interests,
liens, encumbrances, equities or claims.  No preemptive rights or other rights
to subscribe for or purchase any shares of Common Stock of the Company exist
with respect to the issuance and sale of the Securities by the Company pursuant
to this Agreement.  No stockholder of the Company has any right (which has not
been waived or has not expired by reason of lapse of time following notification
of the Company’s intention to file the Registration Statements (as hereinafter
defined)) to require the Company to register the sale of any capital stock owned
by such stockholder under the Registration Statements.  No further approval or
authority of the stockholders or the Board of Directors of the Company will be
required for the issuance and sale of the Securities to be sold by the Company
as contemplated herein.

 

4.5                Due Execution, Delivery and Performance of the Agreement and
the Warrants.  The Company has full legal right, corporate power and authority
to enter into this Agreement and perform the transactions contemplated hereby. 
This Agreement and the Warrants have been duly authorized, executed and
delivered by the Company.  This Agreement and the Warrants constitute legal,
valid and binding agreements of the Company, enforceable against the Company in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application relating to or affecting the enforcement of creditors’
rights and the application of equitable principles relating to the availability
of remedies, and except as rights to indemnity or contribution, including but
not limited to, indemnification provisions set forth in Section 7.3 of this
Agreement may be limited by federal or state securities law or the public policy
underlying such laws.  The execution and performance of this Agreement and the
Warrants by the Company and the consummation of the transactions herein
contemplated will not violate any provision of the certificate of incorporation
or bylaws of the Company or the organizational documents of any Subsidiary and
will not result in the creation of any lien, charge, security interest or
encumbrance upon any assets of the Company or any Subsidiary pursuant to the
terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other

 

--------------------------------------------------------------------------------


 

instrument to which any of the Company or any Subsidiary is a party or by which
any of the Company or any Subsidiary or their respective properties may be bound
or affected and in each case that would have a Material Adverse Effect or any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to the Company or any Subsidiary or any of their respective
properties.  No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required for the execution and delivery of this Agreement or the Warrants or the
consummation of the transactions contemplated by this Agreement, except for
compliance with the Blue Sky laws and federal securities laws applicable to the
offering of the Securities.  For the purposes of this Agreement the term 
“Material Adverse Effect” shall mean a material adverse effect on the condition
(financial or otherwise), properties, business, prospects or results of
operations of the Company or any significant Subsidiary.

 

4.6                Accountants. Hein & Associates LLP, who has expressed its
opinion with respect to the consolidated financial statements contained in the
2007 Form 10-K/A, which is attached as an exhibit to, and made a part of the
Private Placement Memorandum and incorporated by reference into the Registration
Statements and the Prospectuses (as defined herein) that forms a part thereof,
are registered independent public accountants as required by the Securities Act
and the rules and regulations promulgated thereunder (the “1933 Act Rules and
Regulations”) and by the rules of the Public Accounting Oversight Board.

 

4.7                No Defaults or Consents. Neither the execution, delivery and
performance of this Agreement by the Company nor the consummation of any of the
transactions contemplated hereby (including, without limitation, the issuance
and sale by the Company of the Securities) will give rise to a right to
terminate or accelerate the due date of any payment due under, or conflict with
or result in the breach of any term or provision of, or constitute a default (or
an event which with notice or lapse of time or both would constitute a default)
under, except such defaults that individually or in the aggregate would not
cause a Material Adverse Effect, or require any consent or waiver under, or
result in the execution or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or its Subsidiaries pursuant to the
terms of, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which either the Company or its Subsidiaries or any of their properties or
businesses is bound, or any franchise, license, permit, judgment, decree, order,
statute, rule or regulation applicable to the Company or any of its Subsidiaries
or violate any provision of the charter or by-laws of the Company or any of its
Subsidiaries, except for such consents or waivers which have already been
obtained and are in full force and effect.

 

4.8                Contracts.  The material contracts to which the Company is a
party have been duly and validly authorized, executed and delivered by the
Company and constitute the legal, valid and binding agreements of the Company,
enforceable by and against it in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, and except as rights to indemnity or contribution may be limited by
federal or state securities laws and the public policy underlying such laws.  No
default exists, and no event has occurred which with notice or lapse of time or
both would constitute a default, in the due

 

--------------------------------------------------------------------------------


 

performance and observance of any term, covenant or condition, by the Company of
any material contract to which the Company is a party or by which the Company or
its property or business may be bound or affected which default or event,
individually or in the aggregate, would have a Material Adverse Effect.  To the
Company’s knowledge, no default exists, and no event has occurred which with
notice or lapse of time or both would constitute a default, in the due
performance and observance of any term, covenant or condition, by any of the
Company’s counterparties to any material contract, which default or event,
individually or in the aggregate, would have a Material Adverse Effect.

 

4.9                No Actions.  Except as set forth on Exhibit B, there are no
legal or governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary before or by any
court, regulatory body or administrative agency or any other governmental agency
or body, domestic, or foreign, which actions, suits or proceedings, individually
or in the aggregate, might reasonably be expected to have a Material Adverse
Effect, and none of the Company or any Subsidiary is aware of any facts or
conditions that could form a reasonable basis for any such action, suit or
proceeding; and no labor disturbance by the employees of the Company exists or
is imminent, that might reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any Subsidiary is a party to or subject to the
provisions of any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other governmental agency or body that might have
a Material Adverse Effect.

 

4.10              Properties.  The Company and each Subsidiary has good and
marketable title to all the properties and assets described as owned by it in
the consolidated financial statements included in the Private Placement
Memorandum, free and clear of all liens, mortgages, pledges, or encumbrances of
any kind except (i) those, if any, reflected in such consolidated financial
statements, or (ii) those that are not material in amount and do not adversely
affect the use made and proposed to be made of such property by the Company or
its Subsidiaries.  The Company and each Subsidiary holds its leased properties
under valid and binding leases, the Company and any Subsidiary owns or leases
all such properties as are necessary to its operations as now conducted.

 

4.11              No Material Adverse Change.  Since December 31, 2007 (i) the
Company and its Subsidiaries have not incurred any material liabilities or
obligations, indirect, or contingent, or entered into any material agreement or
other transaction that is not in the ordinary course of business or that could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) the Company and its Subsidiaries have not sustained any
material loss or interference with their businesses or properties from fire,
flood, windstorm, accident or other calamity not covered by insurance; (iii) the
Company and its Subsidiaries have not paid or declared any dividends or other
distributions with respect to their capital stock and none of the Company or any
Subsidiary is in default in the payment of principal or interest on any
outstanding debt obligations; (iv) there has not been any change in the capital
stock of the Company or its Subsidiaries other than the sale of the Securities
hereunder and shares or options issued pursuant to employee equity incentive
plans or purchase plans approved by the Company’s Board of Directors, or
indebtedness material to the Company or its Subsidiaries (other than in the
ordinary course of business and any required scheduled payments); and

 

--------------------------------------------------------------------------------


 

(v) there has not occurred any event that has caused or could reasonably be
expected to cause a Material Adverse Effect.

 

4.12              Intellectual Property.  The Company owns, is licensed or
otherwise possesses all rights to use, all patents, patent rights, inventions,
know-how (including trade secrets and other unpatented or unpatentable or
confidential information, systems, or procedures), trademarks, service marks,
trade names, copyrights and other intellectual property rights (collectively,
the “Intellectual Property”) necessary for the conduct of its business as
described in the Private Placement Memorandum.  No claims have been asserted
against the Company by any person with respect to the use of any such
Intellectual Property or challenging or questioning the validity or
effectiveness of any such Intellectual Property.

 

4.13              Compliance.  Except as set forth on Exhibit B, none of the
Company or its Subsidiaries has been advised, nor do any of them have any reason
to believe, that it is not conducting business in compliance with all applicable
laws, rules and regulations of the jurisdictions in which it is conducting
business, including, without limitation, all applicable local, state and federal
environmental, mining and health and safety laws and regulations, except where
failure to be so in compliance would not have a Material Adverse Effect.

 

4.14              Taxes.  The Company and each Subsidiary has filed on a timely
basis (giving effect to extensions) all required federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and none of the Company or any subsidiary has knowledge of a tax
deficiency that has been or might be asserted or threatened against it that
could have a Material Adverse Effect.  All tax liabilities accrued through the
date hereof have been adequately provided for on the books of the Company. 
There are no tax audits or investigations pending, which, if adversely
determined would have a Material Adverse Effect; nor, to the Company’s
knowledge, are there any material proposed tax assessments against the Company
or any of its Subsidiaries.

 

4.15              Transfer Taxes.  On the Closing Date, all stock transfer or
other taxes (other than income taxes) that are required to be paid in connection
with the sale and transfer of the Securities to be sold to the Purchaser
hereunder will have been, fully paid or provided for by the Company and all laws
imposing such taxes will have been fully complied with.

 

4.16              Investment Company.  The Company is not and, after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Private Placement Memorandum, will not be
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for an investment company, within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission promulgated thereunder.

 

4.17              Offering Materials.  None of the Company, its directors or
officers has distributed and will not distribute prior to the Closing Date any
offering material, including any “free writing prospectus” (as defined in
Rule 405 promulgated under the Securities Act), in connection with the offering
and sale of the Securities other than the Private Placement Memorandum or any
amendment or supplement thereto.  The Company has not in the past nor

 

--------------------------------------------------------------------------------


 

will it hereafter take any action independent of the Placement Agent to sell,
offer for sale or solicit offers to buy any securities of the Company that could
result in the initial sale of the Securities not being exempt from the
registration requirements of Section 5 of the Securities Act.

 

4.18              Insurance.  The Company maintains insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for its business, including,
but not limited to, insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against, with such deductibles as are
customary for companies in the same or similar business, all of which insurance
and fidelity or surety bonds are in full force and effect.

 

4.19              Additional Information.  The information contained in this
Agreement and the following documents, which the Placement Agent has furnished
to the Purchaser, or will furnish prior to the Closing, as of the dates thereof,
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances in which they were made not misleading:

 

(a)           the 2007 Form 10-K/A;

 

(b)           the Company’s Definitive Proxy Statement for Annual Meeting of
stockholders held July 12, 2007;

 

(c)           the Company’s Current Report on Form 8-K filed on March 17, 2008;

 

(d)           the Company’s proxy statement filed on April 29, 2008;

 

(e)           the draft Registration Statement;

 

(f)            the Private Placement Memorandum dated as of April 15, 2008, as
may be amended from time to time, including all addenda and exhibits thereto,
other than this Agreement and appendices and exhibits hereto;

 

(g)           the Company’s Quarterly Report on Form 10-Q filed on May 12, 2008;
and 

 

(h)           all other documents, if any, filed by the Company with the
Commission since December 31, 2007, pursuant to the reporting requirements of
the Exchange Act; and

 

The documents incorporated by reference in the Private Placement Memorandum or
attached as exhibits thereto, and any further documents so filed and
incorporated by reference in the Private Placement Memorandum and all other
documents, if any, filed by the Company with the Commission since December 31,
2006, pursuant to the reporting requirements of the

 

--------------------------------------------------------------------------------


 

Exchange Act, when such documents became effective or are filed with the
Commission, at the time they became effective or were filed with the Commission,
as the case may be, complied in all material respects with the requirements of
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder (the “1934 Act Rules and Regulations” and, together with the 1933 Act
Rule and Regulations, the “Rules and Regulations”).  In the past 12 calendar
months, the Company has filed all documents required to be filed by it prior to
the date hereof with the Commission pursuant to the reporting requirements of
the Exchange Act.

 

4.20              Price of Common Stock.  The Company has not taken, and will
not take, directly or indirectly, any action designed to cause or result in, or
that has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares, the Warrant Shares or the Ratchet
Warrant Shares.

 

4.21              Use of Proceeds.  The Company shall use the proceeds from the
sale of the Securities as described under “Use of Proceeds” in the Private
Placement Memorandum.

 

4.22              Non-Public Information.  The Company has not disclosed to the
Purchaser, whether in the Private Placement Memorandum or otherwise, information
that would constitute material non-public information as of the Closing Date
other than information included in the Private Placement Memorandum regarding
the acquisition of all of the outstanding membership interests of Rio Algom
Mining LLC by HRI-RAML Acquisition LLC (“Buyer”), a wholly-owned subsidiary of
the Company from Billiton Investment 15 B.V. (“Seller”), pursuant to the
Membership Interest Purchase Agreement by and between Buyer and Seller, dated
October 12, 2007 (the “Proposed Transaction”) and information relating to the
Properties Under Letter of Intent.  The Company shall issue a press release, and
the Company acknowledges that the Investors will rely on such press release,
disclosing such non-public information and the material terms of the
transactions contemplated by this Agreement by 8:30 a.m. on the morning of the
Business Day immediately following the date hereof.

 

4.23              Use of Purchaser Name.  Except as otherwise required by
applicable law or regulation the Company shall not use the Purchaser’s name or
the name of any of its affiliates in any advertisement, announcement, press
release or other similar public communication unless it has received the prior
written consent of the Purchaser for the specific use contemplated which consent
shall not be unreasonably withheld.

 

4.24              Related Party Transactions.  No transaction has occurred
between or among the Company, on the one hand, and its affiliates, officers or
directors on the other hand, that is required to have been described under
applicable securities laws in its Exchange Act filings and is not so described
in such filings.

 

4.25              Off-Balance Sheet Arrangements.  There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.  There are no such
transactions, arrangements or other relationships with the Company

 

--------------------------------------------------------------------------------


 

that may create contingencies or liabilities that are not otherwise disclosed by
the Company in its Exchange Act filings.

 

4.26              Governmental Permits, Etc.  Except as disclosed in the
“Environmental Considerations and Permitting” section of the 2007 Form 10-K/A,
the Company and each of its Subsidiaries has all requisite corporate power and
authority, and all necessary authorizations, approvals, consents, orders,
licenses, certificates, registrations and permits of and from, and have made all
required declarations and filings with, all governmental or regulatory bodies or
any other person or entity, including, without limitation, the Nuclear
Regulatory Commission (“NRC”), the Department of Energy (“DOE”) and the
Occupational Safety and Health Administration (“OSHA”), the State of Texas
Commission on Environmental Quality and any other governmental or regulatory
body, person or entity having jurisdiction (including, without limitation, any
such body, person or entity having jurisdiction over any mining or milling
related activity) and any tribe or nation with respect to Indian Country (as
such term is defined in the Private Placement Memorandum), all self-regulatory
organizations and all courts and other tribunals (collectively, the “Permits”),
to own, lease, license, work, develop, explore and use its assets and properties
(including, without limitation, surface and mineral licenses, usage rights and
water rights), as applicable, and conduct its business, all of which are valid
and in full force and effect, except where the lack of such Permits,
individually or in the aggregate, would not have a Material Adverse Effect.  The
Company and each of its Subsidiaries has fulfilled and performed in all material
respects all of its obligations with respect to such Permits, including, without
limitation, requirements to obtain sufficient financial assurances, pay required
fees and/or taxes and otherwise maintain the validity of such Permits, and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other material impairment of
the rights of the Company thereunder.  Except as may be required under the
Securities Act and state and foreign Blue Sky laws, no other Permits are
required to enter into, deliver and perform this Agreement and to issue and sell
the Securities.

 

4.27              Financial Statements.  The consolidated financial statements
of the Company and the related notes and schedules thereto included in its
Exchange Act filings fairly present the financial position, results of
operations, stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries at the dates and for the periods specified therein. 
Such financial statements and the related notes and schedules thereto have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise noted
therein) and all adjustments necessary for a fair presentation of results for
such periods have been made.

 

4.28              Listing Compliance.  The Company is in compliance with the
requirements of the NASDAQ Global Market for continued listing of the Common
Stock thereon.  The Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or the listing of the Common Stock on the NASDAQ Global Market, nor
has the Company received any notification that the Commission or the NASDAQ
Global Market is contemplating terminating such registration or listing.  The
transactions contemplated by this Agreement will not contravene the rules and
regulations of the NASDAQ Global Market.  The Company will comply with all
requirements of the NASDAQ Global Market with respect to the issuance of the
Shares, the Warrant Shares and the Ratchet Warrant Shares and shall cause the
Shares, the Warrant Shares

 

--------------------------------------------------------------------------------


 

and the Ratchet Warrant Shares and shall cause the Shares, the Warrant Shares
and the Ratchet Warrant Shares to be listed on the NASDAQ Global Market and
listed on any other exchange on which the Company’s Common Stock is listed on or
before the Closing Date.

 

4.29              Internal Accounting Controls.  The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has disclosure controls and procedures
(as defined in Rules 13a-14 and 15d-14 under the Exchange Act) that are designed
to ensure that material information relating to the Company is made known to the
Company’s principal executive officer and the Company’s principal financial
officer or persons performing similar functions.  The Company is otherwise in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002, as amended and the rules and regulations promulgated
thereunder.

 

4.30              Foreign Corrupt Practices.  Neither the Company, nor any
Subsidiary, nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any Subsidiary has,
in the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

4.31              Employee Relations.  Neither the Company nor any Subsidiary is
a party to any collective bargaining agreement or employs any member of a
union.  The Company and each Subsidiary believe that their relations with their
employees are good.  No executive officer of the Company (as defined in
Rule 501(f) promulgated under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company.  No executive officer of the Company is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other agreement or any restrictive covenant,
and the continued employment of each such executive officer does not subject the
Company or any Subsidiary to any liability with respect to any of the foregoing
matters.

 

4.32              ERISA.  The Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (herein called “ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company would have any liability; the Company has not
incurred and does not expect to incur liability under (i) Title IV of ERISA with

 

--------------------------------------------------------------------------------


 

respect to termination of, or withdrawal from, any “pension plan”; or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “Pension Plan” for which the Company would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

 

4.33              Environmental Matters.

 

(a)           Except as disclosed in the “Environmental Considerations and
Permitting” section of the 2007 Form 10-K/A and Exhibit B attached hereto,
(i) each of the Company and each of its Subsidiaries is and have been in
compliance in all material respects with all rules, laws, ordinances and
regulation relating to the use, handling, treatment, storage, transportation and
disposal of toxic or hazardous substances or materials (including, without
limitation, any such substance or material designated or showing characteristics
of hazard or toxicity or identified as a pollutant or radioactive substance or
oil of any kind) or the protection of health, welfare or the environment or
natural resources (including, without limitation, all mining or health and
safety laws) (“Environmental Laws”) which are applicable to its business;
(ii) neither the Company nor its Subsidiaries has received any notice from any
governmental authority or third party of an asserted claim, action, fine,
penalty, action for injunctive relief or contribution, action for violation or
matter concerning compliance or nuisance or any harm to health or the
environment or for damage to natural resources or to persons or property, under
Environmental Laws; (iii) each of the Company and each of its Subsidiaries has
received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and is in compliance with
all terms and conditions of any such permit, license or approval; (iv) to the
Company’s knowledge, no facts currently exist that will require the Company or
any of its Subsidiaries to make future material capital expenditures to comply
with Environmental Laws; (v) no property which is or has been owned, leased,
used, operated or occupied by the Company or its Subsidiaries has been
designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 U.S.C.
Section 9601, et. seq.), or otherwise designated as a contaminated site under
applicable state or local law; (vi) to the best of its knowledge, none of the
Company or any Subsidiary has acted in any way or caused any other person or
entity to act in any way or by arrangement or contract so as to be potentially
responsible or liable for any material claim, action, fine, penalty, action for
injunctive relief or contribution for any nuisance or harm to health or the
environment or for damage to natural resources or to persons or property; and
(vii) none of the Company or any Subsidiary has transported, treated or disposed
of or arranged for the transportation, treatment or disposal of any hazardous or
toxic substances or materials to any location which (x) is or was listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state or local list of sites requiring investigation
or remedial action under any Environmental Law, or (y) is currently or has been
the subject of any remedial action or any litigation, judgment, lien or
enforcement action regarding any actual or alleged release of any hazardous or
toxic substance.  Neither the Company nor any of its Subsidiaries has been named
as a “potentially responsible party” under the CERCLA 1980.

 

(b)           Except as disclosed in the “Environmental Considerations and
Permitting” section of the 2007 Form 10-K/A and Exhibit B attached hereto
(i) there has not

 

--------------------------------------------------------------------------------


 

been, and there is not now any material or reportable emission, spill, seepage,
damage, release or discharge into or upon the air, soil or improvements located
thereon, surface water or ground water of any toxic or hazardous substances,
pollutants, contaminants, solid waste or hazardous waste, which has given rise
to or could reasonably be expected to give rise to liability under any
Environmental Law, and (ii) the Company has no knowledge of any costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) that would, after taking into account existing
indemnities from the DOE and after giving effect to the Privatization Act,
Chapter 1, Title 3 of Public Law 104-134, and the Energy Policy Act of 1992,
Public Law 102-486, individually or in the aggregate, have a Material Adverse
Effect.

 

(c)           In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and its Subsidiaries, in the course of which the
Company identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for the
ability to operate and use appropriate technology or techniques, clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties).  On the basis of such review, the
Company has reasonably concluded that such associated costs and liabilities
would not, singly or in the aggregate, have a Material Adverse Effect.

 

4.34              Integration; Other Issuances of Securities.  Neither the
Company nor its Subsidiaries or any affiliates, nor any Person acting on its or
their behalf, has issued any shares of Common Stock or shares of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale of the Securities to such Purchaser for
purposes of the Securities Act or of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, nor will the Company or its subsidiaries or
affiliates take any action or steps that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings.  Assuming the accuracy of the
representations and warranties of Purchasers, the offer and sale of the
Securities by the Company to the Purchasers pursuant to this Agreement will be
exempt from the registration requirements of the Securities Act.

 

4.35              Disclosure Control.  The Company has disclosure controls and
procedures (as defined in Rules 13a14 and 15d14 under the Exchange Act) that are
designed to ensure that material information relating to the Company is made
known to the Company’s principal executive officer and the Company’s principal
financial officer or persons performing similar functions.  The Company is
otherwise in compliance in all material respects with all applicable provisions
of the Sarbanes-Oxley Act of 2002, as amended and the rules and regulations
promulgated thereunder.

 

--------------------------------------------------------------------------------


 

4.36              Shell Company Status.  The Company has never been an issuer
subject to Rule 144(i) under the Securities Act.

 

4.37              U.S. Real Property Holding Corporation.  The Company is not,
nor has it ever been, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended.

 

4.38              Acknowledgement Regarding Purchaser’s Trading Activity. 
Anything in this Agreement or elsewhere herein to the contrary notwithstanding,
it is understood and acknowledged by the Company that: (i) none of the
Purchasers have been asked by the Company to agree, nor has any Purchaser
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or “derivative” securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) that past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Purchaser, and counter-parties in “derivative” transactions to
which any such Purchaser is a party, directly or indirectly, presently may have
a “short” position in the Common Stock unless represented otherwise by a
Purchaser herein, and (iv) that each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction.  The Company further understands and acknowledges that
such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of this Agreement. 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.

 

4.39              Application of Takeover Protections.  The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the Warrants, including without limitation as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

4.40              Solvency.  Based on the consolidated financial condition of
the Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and currently planned capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its

 

--------------------------------------------------------------------------------


 

assets, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid.  The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.

 

4.41              Non-Public Information.  Except with respect to the material
terms and conditions of the transactions contemplated by this Agreement and the
Warrants, and as set forth in Section 4.22, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information.  The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

 

4.42              Equal Treatment of Purchasers.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement or the Warrants unless the same consideration is
also offered to all of the parties to the this Agreement.  For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

 

4.43              Warrant Shares.  If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the issuance or resale of the Warrant Shares or if the Warrant is exercised via
cashless exercise and the Warrant Shares issued are eligible for immediate
resale under Rule 144, the Warrant Shares issued pursuant to any such exercise
shall be issued free of all legends.  If at any time following the date hereof
the Registration Statements (or any subsequent registration statements
registering the Warrant Shares) are not effective or is not otherwise available
for the sale or resale of the Warrant Shares, the Company shall immediately
notify the holders of the Warrants in writing that such registration statements
are not then effective and thereafter shall promptly notify such holders when
the registration statement is effective again and available for the sale or
resale of the Warrant Shares.  Upon a cashless exercise of the Warrants, the
holding period for purposes of Rule 144 shall tack back to the original date of
issuance of such Warrant if such tacking is allowed by the rules and
interpretations of the Commission at such time.

 

SECTION 5.           Representations, Warranties and Covenants of the
Purchaser.  The Purchaser represents and warrants to, and covenants with, the
Company that:

 

5.1                Experience.  (i) The Purchaser is knowledgeable,
sophisticated and experienced in financial and business matters, in making, and
is qualified to make, decisions with respect to investments in shares
representing an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
comparable entities, has the ability to bear the economic risks of an investment
in the Securities

 

--------------------------------------------------------------------------------


 

and has had the opportunity to review the Private Placement Memorandum and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Securities; (ii) the Purchaser is
acquiring the number of Securities set forth on the signature page hereto in the
ordinary course of its business and for its own account and with no present
intention of distributing any of such Securities or any arrangement or
understanding with any other persons regarding the distribution of such
Securities (this representation and warranty not limiting the Purchaser’s right
to sell pursuant to the Registration Statements or in compliance with the
Securities Act and the Rules and Regulations, or, other than with respect to any
claims arising out of a breach of this representation and warranty, the
Purchaser’s right to indemnification under Section 7.3); (iii) the Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities, nor will the Purchaser engage in any short
sale that results in a disposition of any of the Securities by the Purchaser,
except in compliance with the Securities Act and the Rules and Regulations, any
applicable state securities laws; (iv) the Purchaser has completed or caused to
be completed the Registration Statement Questionnaire attached hereto as part of
Appendix I, for use in preparation of the Registration Statements, and the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the effective date of each Registration Statement; (v) the
Purchaser has, in connection with its decision to purchase the number of
Securities set forth on the signature page hereto, relied solely upon the
Private Placement Memorandum and the representations and warranties of the
Company contained herein; (vi) the Purchaser has had an opportunity to discuss
this investment with representatives of the Company and ask questions of them;
and (vii) the Purchaser is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

5.2                Reliance on Exemptions.  The Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of the Securities Act, the Rules and
Regulations and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

 

5.3                Confidentiality.  For the benefit of the Company, the
Purchaser previously agreed with the Placement Agent to keep confidential all
information concerning this private placement and the Proposed Transaction.  The
Purchaser understands that the information contained in the Private Placement
Memorandum is strictly confidential and proprietary to the Company and has been
prepared from the Company’s publicly available documents and other information
and is being submitted to the Purchaser solely for such Purchaser’s confidential
use.  The Purchaser agrees to use the information contained in the Private
Placement Memorandum for the sole purpose of evaluating a possible investment in
the Securities and the Purchaser acknowledges that it is prohibited from
reproducing or distributing the Private Placement Memorandum, this Agreement, or
any other offering materials or other information provided by the Company in
connection with the Purchaser’s consideration of its investment in the Company,
in whole or in part, or divulging or discussing any of their contents, except to
its financial, investment or legal advisors in connection with its proposed
investment in the Securities.  Further, the Purchaser understands that the
existence and nature of all conversations and

 

--------------------------------------------------------------------------------


 

presentations, if any, regarding the Company and this offering must be kept
strictly confidential.  The Purchaser understands that applicable securities
laws impose restrictions on trading based on information regarding this
offering.  In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD and other applicable securities laws.  This obligation will
terminate upon the filing by the Company of a press release or press releases
describing this offering.  In addition to the above, the Purchaser shall
maintain in confidence the receipt and content of any notice of a Suspension (as
defined in Section 5.9 below).  The foregoing agreements shall not apply to any
information that is or becomes publicly available through no fault of the
Purchaser, or that the Purchaser is legally required to disclose; provided,
however, that if the Purchaser is requested or ordered to disclose any such
information pursuant to any court or other government order or any other
applicable legal procedure, it shall, to the extent legally permissible, provide
the Company with prompt notice of any such request or order in time sufficient
to enable the Company to seek an appropriate protective order.

 

5.4                Investment Decision.  The Purchaser understands that nothing
in the Agreement or any other materials presented to the Purchaser in connection
with the purchase and sale of the Securities constitutes legal, tax or
investment advice.  The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

5.5                Risk of Loss.  The Purchaser understands that its investment
in the Securities involves a significant degree of risk, including a risk of
total loss of the Purchaser’s investment, and the Purchaser has full cognizance
of and understands all of the risk factors related to the Purchaser’s purchase
of the Securities, including, but not limited to, those set forth under the
caption “Risk Factors” in the Private Placement Memorandum.  The Purchaser
understands that the market price of the Common Stock has been volatile and that
no representation is being made as to the future value of the Common Stock. 
Notwithstanding the foregoing, nothing in this Section 5.5 shall modify the
representations and warranties of the Company set forth in Article 4 of this
Agreement.

 

5.6                Legend.  The Purchaser understands that, until such time as
the applicable Registration Statement has been declared effective or the
Securities may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Securities, the Warrant Shares and the Ratchet Warrant
Shares will bear a restrictive legend in substantially the following form:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION.  THE SECURITIES MAY NOT BE OFFERED, SOLD, OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE

 

--------------------------------------------------------------------------------


 

SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, OTHER THAN PURSUANT TO RULE 144, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

 

If the Company shall fail for any reason or for no reason to issue to the holder
of the Securities upon a proper request by such holder, which request shall
include the delivery of the Securities to the Company’s transfer agent and
notification of such request to both the Company and the Company’s transfer
agent, within three (3) Business Days after receipt of such request, a
certificate without such legend to the holder or to issue such Securities to
such holder by electronic delivery at the applicable balance account at DTC, and
if after such third Business Day the holder purchases (in an open market
transaction or otherwise) shares of the Company’s common stock to deliver in
satisfaction of a sale by the holder of such Securities that the holder
anticipated receiving without legend from the Company (a “Buy-In”), then the
Company shall, within three (3) Business Days, and at the holder’s request and
in the Company’s discretion, either (i) pay cash to the holder in an amount
equal to the holder’s total purchase price (including brokerage commissions, if
any) for the shares of the Company’s common stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such unlegended
Securities shall terminate, or (ii) promptly honor its obligation to deliver to
the holder such unlegended Securities as provided above and pay cash to the
holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of common stock, times (B) the weighted
average price of such common stock on the date of exercise.

 

5.7                [Reserved].

 

5.8                Residency.  The Purchaser’s principal executive offices are
in the jurisdiction set forth immediately below the Purchaser’s name on the
signature pages hereto.

 

5.9                Public Sale or Distribution.  (a)  The Purchaser hereby
covenants with the Company not to make any sale of the Securities (including any
Warrant Shares and any Ratchet Warrant Shares) under the Registration Statements
without complying with the provisions of this Agreement and without effectively
causing the prospectus delivery requirement under the Securities Act to be
satisfied (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule).  The Purchaser acknowledges that there may
occasionally be times when the Company must suspend (i) the use of the
prospectus  (the “Share/Warrant Prospectus”) forming a part of the Share/Warrant
Registration Statement (the “Share/Warrant Prospectus Suspension”) until such
time as an amendment to the Share/Warrant Registration Statement has been filed
by the Company and declared effective by the Commission, or until such time as
the Company has filed an appropriate report with the Commission pursuant to the
Exchange Act, and (ii) the use of the prospectus (the “Ratchet Prospectus”),
forming a part of the Ratchet Registration Statement (the “Ratchet Prospectus

 

--------------------------------------------------------------------------------


 

Suspension”) until such time as an amendment to the Ratchet Registration
Statement has been filed by the Company and declared effective by the
Commission, or until such time as the Company has filed an appropriate report
with the Commission pursuant to the Exchange Act.  The Ratchet Prospectus and
Share/Warrant Prospectus, each referred to individually as a “Prospectus” and
collectively as the “Prospectuses.”  The Ratchet Prospectus Suspension and the
Share/Warrant Suspension, each referred to individually as a “Suspension” and
collectively as the “Suspensions.”

 

Without the Company’s prior written consent, which consent shall not
unreasonably be withheld or delayed, the Purchaser shall not use any written
materials to offer the Securities (including any Warrant Shares and any Ratchet
Warrant Shares) for resale other than the Prospectuses, including any “free
writing prospectus” as defined in Rule 405 under the Securities Act.  The
Purchaser covenants that it will not sell any Securities (including any Warrant
Shares and any Ratchet Warrant Shares) pursuant to either Prospectus during the
period commencing at the time when Company gives the Purchaser written notice of
the suspension of the use of said Prospectus and ending at the time when the
Company gives the Purchaser written notice that the Purchaser may thereafter
effect sales pursuant to said Prospectus.  Notwithstanding the foregoing, the
Company agrees that no Suspension shall be for a period of longer than 10
consecutive days, and no Suspension shall be for a period longer than 20 days in
the aggregate in any 365 day period.

 

5.10              Organization; Validity; Enforcements.  The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, (ii) the making and performance of this Agreement by the
Purchaser and the consummation of the transactions herein contemplated will not
violate any provision of the organizational documents of the Purchaser or
conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under any
material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Purchaser is a party or, any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to the Purchaser, (iii) no consent, approval, authorization
or other order of any court, regulatory body, administrative agency or other
governmental agency or body is required on the part of the Purchaser for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, (iv) upon the execution and delivery of this
Agreement, this Agreement shall constitute a legal, valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification provisions set
forth in Section 7.3 of this Agreement, may be limited by federal or state
securities laws or the public policy underlying such laws and (v) there is not
in effect any order enjoining or restraining the Purchaser from entering into or
engaging in any of the transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 6.           Survival of Agreements; Survival of Company Representations
and Warranties.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants and agreements made by the
Company and the Purchaser herein and in the certificates for the Securities
(including the Warrant Shares and the Ratchet Warrant Shares) delivered pursuant
hereto shall survive the execution of this Agreement, the delivery to the
Purchaser of the Securities being purchased and the payment therefor.  All
representations and warranties, made by the Company and the Purchaser herein and
in the certificates for the Securities delivered pursuant hereto shall survive
for a period of three years following the later of the execution of this
Agreement, the delivery to the Purchaser of the Securities being purchased and
the payment therefor.

 

SECTION 7.           Registration of the Securities; Compliance with the
Securities Act.

 

7.1                Registration Procedures and Expenses.  The Company shall:

 

(a)           as soon as practicable, but in no event later than ten days
following (i) the Closing Date (the “Share/Warrant Filing Deadline”), prepare
and file with the Commission a registration statement on Form S-3 relating to
the resale of the Shares and the Warrant Shares (the “Share/Warrant Registration
Statement”), and (ii) a Triggering Event, as defined in the Ratchet Warrants,
(the “Ratchet Filing Deadline”),  a registration statement on Form S-3 relating
to the resale of the Ratchet Warrant Shares (the “Ratchet Registration
Statement”), by the Purchaser and the Other Purchasers from time to time on the
NASDAQ Global Market, or the facilities of any national securities exchange on
which the Common Stock is then traded or in privately-negotiated transactions. 
The Ratchet Filing Deadline and Share/Warrant Filing Deadline are each referred
to individually as a “Filing Deadline” and collectively as the “Filing
Deadlines.” The Ratchet Registration Statement and Share/Warrant Registration
Statement are each referred to individually as a “Registration Statement” and
collectively as the “Registration Statements.” The Shares, Warrant Shares and
Ratchet Warrant Shares, together with any capital stock of the Company issued or
issuable, with respect to the  Warrants as a result of any stock split, stock 
dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitations on exercises of the Warrants, the “Registrable
Securities”);

 

(b)           use its best efforts, subject to receipt of necessary information
from the Purchasers, to cause the Commission to (i) declare the Share/Warrant
Registration Statement effective within 90 days or, if the Share/Warrant
Registration Statement is selected for review by the Commission, 120 days after
the Closing Date, and (ii) declare the Ratchet Registration Statement effective
within 90 days or, if the Ratchet Registration Statement is selected for review
by the Commission, 120 days after a Triggering Event (each, an “Effective
Deadline”);

 

(c)           promptly prepare and file with the Commission such amendments and
supplements to the Registration Statements and the prospectus used in connection
therewith as may be necessary to keep such Registration Statements effective
until the earliest of (i) one year from the expiration date of the Warrants, or
(ii) such time as the Registrable Securities become eligible for resale by each
of the Purchasers without any volume limitations or other restrictions pursuant
to Rule 144 under the Securities Act or any other rule of similar effect;

 

--------------------------------------------------------------------------------


 

provided that, for the avoidance of doubt, in no event shall the Company have
any obligation to keep such Registration Statements effective after such time as
all of the Registrable Securities have been sold pursuant to the Registration
Statements or Rule 144;

 

(d)           furnish to the Purchaser with respect to the Registrable
Securities registered under the Registration Statements (and to each
underwriter, if any, of such shares) such number of copies of prospectuses and
such other documents as the Purchaser may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Purchaser;

 

(e)           file documents required of the Company for normal Blue Sky
clearance in states specified in writing by the Purchaser; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

 

(f)            bear all expenses in connection with the procedures in paragraphs
(a) through (e) of this Section 7.1 and the registration of the Registrable
Securities pursuant to the Registration Statements, other than fees and
expenses, if any, of counsel or other advisers to the Purchaser or the Other
Purchasers or underwriting discounts, brokerage fees and commissions incurred by
the Purchaser or the Other Purchasers, if any in connection with the offering of
the Registrable Securities pursuant to the Registration Statements;

 

(g)           file a Form D with respect to the Securities as required under
Regulation D and to provide a copy thereof to the Purchaser promptly after
filing; and

 

(h)           in order to enable the Purchasers to sell the Registrable
Securities under Rule 144 to the Securities Act, until the earliest of (i) one
year from the expiration date of the Warrants, or (ii) such time as the
Registrable Securities become eligible for resale by each of the Purchasers
without any volume limitations or other restrictions pursuant to Rule 144 under
the Securities Act or any other rule of similar effect, use its commercially
reasonable efforts to comply with the requirements of Rule 144, including
without limitation, use its commercially reasonable efforts to comply with the
requirements of Rule 144(c)(1) with respect to public information about the
Company and to timely file all reports required to be filed by the Company under
the Exchange Act, regardless of whether the Company is required to file any such
reports under the Exchange Act.

 

The Company understands that the Purchaser disclaims being an underwriter, but
the Purchaser being deemed an underwriter shall not relieve the Company of any
obligations it has hereunder.  A draft of the proposed form of the questionnaire
related to the Registration Statements to be completed by the Purchaser is
attached hereto as Appendix I.

 

7.2                Transfer of Securities After Registration.  The Purchaser
agrees that it will not effect any disposition of the Securities (including any
Warrant Shares and any Ratchet Warrant Shares) or its right to purchase the
Securities (including any Warrant Shares and any Ratchet Warrant Shares) that
would constitute a sale within the meaning of the Securities Act or pursuant to
any applicable state securities laws, except as contemplated in the Registration
Statements referred to in Section 7.1 or as otherwise permitted by law.

 

--------------------------------------------------------------------------------


 

7.3                Indemnification.  For the purpose of this Section 7.3:

 

(i)       the term “Purchaser/Affiliate” shall mean any affiliate of the
Purchaser, including a transferee who is an affiliate of the Purchaser, and any
person who controls the Purchaser or any affiliate of the Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act;
and

 

(ii)      the term “Registration Statement” shall include any preliminary
prospectus, final prospectus, free writing prospectus, exhibit, supplement or
amendment included in or relating to, and any document incorporated by reference
in, the Registration Statements referred to in Section 7.1.

 

(a)           The Company agrees to indemnify and hold harmless the Purchaser
and each Purchaser/Affiliate, against any losses, claims (including any
third-party claims), damages, liabilities or expenses, joint or several, to
which the Purchaser or Purchaser/Affiliates may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in a Registration Statement, including the Prospectus, financial statements and
schedules, and all other documents filed as a part thereof, as amended at the
time of effectiveness of a Registration Statement, including any information
deemed to be a part thereof as of the time of effectiveness pursuant to
paragraph (b) of Rule 430A, or pursuant to Rules 430B, 430C or 434, of the
Rules and Regulations, or the Prospectus, in the form first filed with the
Commission pursuant to Rule 424(b) of the Regulations, or filed as part of a
Registration Statement at the time of effectiveness if no Rule 424(b) filing is
required or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state in any of them a material fact
required to be stated therein or necessary to make the statements in a
Registration Statement or any amendment or supplement thereto not misleading or
in the Prospectus or any amendment or supplement thereto not misleading in light
of the circumstances under which they were made, or arise out of or are based in
whole or in part on any breach of, or inaccuracy in, the representations,
warranties, and covenants of the Company contained in this Agreement, or any
failure of the Company to perform its obligations hereunder or under law, and
will promptly reimburse each Purchaser and each Purchaser/Affiliate for any
legal and other expenses as such expenses are reasonably incurred by such
Purchaser or such Purchaser/Affiliate in connection with investigating,
defending or preparing to defend, settling, compromising or paying any such
loss, claim, damage, liability, expense or action; provided, however, that the
Company will not be liable for amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company, which consent shall not be unreasonably withheld, and
the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in

 

--------------------------------------------------------------------------------


 

conformity with written information furnished to the Company by or on behalf of
the Purchaser expressly for use therein, or (ii) the failure of such Purchaser
to comply with the covenants and agreements contained in Sections 5.9 or 7.2
hereof respecting the sale of the Securities or (iii) the inaccuracy of any
representation or warranty made by such Purchaser herein or (iv) any statement
or omission in any Prospectus that is corrected in any subsequent Prospectus
that was delivered to the Purchaser prior to the pertinent sale or sales by the
Purchaser.

 

(b)           Each Purchaser will severally, but not jointly, indemnify and hold
harmless the Company, each of its directors, each of its officers who signed a
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, but only
if such settlement is effected with the written consent of such Purchaser)
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon (i) any
failure to comply with the covenants and agreements contained in Sections 5.9 or
7.2 hereof respecting the sale of the Securities or (ii) the inaccuracy of any
representation or warranty made by such Purchaser herein or (iii) any untrue or
alleged untrue statement of any material fact contained in the Registration
Statements, the Prospectuses, or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
in each Registration Statement or any amendment or supplement thereto not
misleading or in the Prospectuses or any amendment or supplement thereto not
misleading in the light of the circumstances under which they were made, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statements, the Prospectuses, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of any Purchaser expressly for use therein; and
will reimburse the Company, each of its directors, each of its officers who
signed the Registration Statements or controlling person for any legal and other
expense reasonably incurred by the Company, each of its directors, each of its
officers who signed the Registration Statements or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
each Purchaser’s aggregate liability under this Section 7 shall not exceed the
amount of proceeds received by such Purchaser on the sale of the Shares, the
Warrant Shares and the Ratchet Warrant Shares pursuant to the Registration
Statements.

 

(c)           Promptly after receipt by an indemnified party under this
Section 7.3 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 7.3 promptly notify the indemnifying party
in writing thereof, but the omission to notify the indemnifying party will not
relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 7.3 to the extent it is not prejudiced as a result of such failure.  In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an

 

--------------------------------------------------------------------------------


 

indemnifying party, the indemnifying party will be entitled to participate in,
and, to the extent that it may wish, jointly with all other indemnifying parties
similarly notified, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party, and the indemnifying party
and the indemnified party shall have reasonably concluded, based on an opinion
of counsel reasonably satisfactory to the indemnifying party, that there may be
a conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of its election to assume
the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7.3 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. The indemnifying
party shall not be liable for any settlement of any action without its written
consent.  In no event shall any indemnifying party be liable in respect of any
amounts paid in settlement of any action unless the indemnifying party shall
have approved in writing the terms of such settlement; provided that such
consent shall not be unreasonably withheld.  No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnification could have
been sought hereunder by such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(d)           If the indemnification provided for in this Section 7.3 is
required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under paragraphs
(a), (b) or (c) of this Section 7.3 in respect to any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of any losses, claims, damages, liabilities or expenses referred to
herein (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the private placement of
Securities hereunder or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but the relative
fault of the Company and the Purchaser in connection with the statements or
omissions or inaccuracies in the representations and warranties in this
Agreement and/or the Registration Statements that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and each

 

--------------------------------------------------------------------------------


 

Purchaser on the other shall be deemed to be in the same proportion as the
amount paid by such Purchaser to the Company pursuant to this Agreement for the
Securities purchased by such Purchaser that were sold pursuant to the
Registration Statements bears to the difference (the “Difference”) between the
amount such Purchaser paid for the Shares, the Warrant Shares and the Ratchet
Warrant Shares that were sold pursuant to each Registration Statement and the
amount received by such Purchaser from such sale.  The relative fault of the
Company on the one hand and each Purchaser on the other shall be determined by
reference to, among other things, whether the untrue or alleged statement of a
material fact or the omission or alleged omission to state a material fact or
the inaccurate or the alleged inaccurate representation and/or warranty relates
to information supplied by the Company or by such Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.  The provisions set forth in paragraph (c) of this
Section 7.3 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this paragraph (d); provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under paragraph (c) for purposes of indemnification.  The Company and the
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7.3 were determined solely by pro rata allocation (even if the
Purchaser were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph.  Notwithstanding the provisions of this Section 7.3, no
Purchaser shall be required to contribute any amount in excess of the amount by
which the Difference exceeds the amount of any damages that such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Purchasers’ obligations to contribute
pursuant to this Section 7.3 are several and not joint.

 

7.4                [Reserved].

 

7.5                Information Available.  The Company, upon the reasonable
request of the Purchaser, shall make available for inspection by each Purchaser,
any underwriter participating in any disposition pursuant to the Registration
Statements and any attorney, accountant or other agent retained by the Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by the Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statements.

 

7.6                Delay in Filing or Effectiveness of a Registration Statement 
If a Registration Statement is not filed by the Company with the Commission on
or prior to the applicable Filing Deadline, then for each day following the
applicable Filing Deadline, until but excluding the date a Registration
Statement is filed, or if a Registration Statement is not declared effective by
the Commission by the applicable Effective Deadline, then for each day following

 

--------------------------------------------------------------------------------


 

the applicable Effective Deadline, until but excluding the date the Commission
declares such Registration Statement effective, the Company shall, for each such
day, pay the Purchaser with respect to any such failure, as liquidated damages
and not as a penalty, an amount per 30-day period equal to 1.0% (prorated for a
period less than 30 days) of the purchase price paid by such Purchaser for its
Securities pursuant to this Agreement; and for any such 30-day period, such
payment shall be made no later than three business days following such 30-day
period.  If the Purchaser shall be prohibited from selling Shares, the Warrant
Shares or the Ratchet Warrant Shares under a Registration Statement as a result
of a Suspension of more than twenty (20) days or Suspensions on more than
two (2) occasions of not more than twenty (20) days each in any 12-month period,
then for each day on which a Suspension is in effect that exceeds the maximum
allowed period for a Suspension or Suspensions, but not including any day on
which a Suspension is lifted, the Company shall pay the Purchaser, as liquidated
damages and not as a penalty, an amount per 30-day period equal to 1.0%
(prorated for a period less than 30 days) of the purchase price paid by such
Purchaser for its Securities pursuant to this Agreement for each such day, and
such payment shall be made no later than the first business day of the calendar
month next succeeding the month in which such day occurs.  For purposes of this
Section 7.6, a Suspension shall be deemed lifted on the date that notice that
the Suspension has been lifted is delivered to the Purchaser pursuant to
Section 5(h) of this Agreement.  Any payments made pursuant to this Section 7.6
shall not constitute the Purchaser’s exclusive remedy for such events. 
Notwithstanding the foregoing provisions, in no event shall the Company be
obligated to pay any liquidated damages pursuant to this Section 7.6 (i) to more
than one Purchaser in respect of the same Securities for the same period of
time, or (ii) in an aggregate amount that exceeds 10% of the purchase price paid
by the Purchasers for the Securities pursuant to this Agreement.  Such payments
shall be made to the Purchasers in cash.

 

SECTION 8.           Broker’s Fee.  The Purchaser acknowledges that the Company
intends to pay to the Placement Agent a fee in respect of the sale of the
Securities to the Purchaser.  The Purchaser and the Company agree that the
Purchaser shall not be responsible for such fee and that the Company will
indemnify and hold harmless the Purchaser and each Purchaser/Affiliate against
any losses, claims, damages, liabilities or expenses, joint or several, to which
such Purchaser or Purchaser/Affiliate may become subject with respect to such
fee.  Each of the parties hereto represents that, on the basis of any actions
and agreements by it, there are no other brokers or finders entitled to
compensation in connection with the sale of the Securities to the Purchaser.

 

SECTION 9.           Independent Nature of Purchasers’ Obligations and Rights. 
The obligations of the Purchaser under this Agreement are several and not joint
with the obligations of any Other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any Other
Purchaser under the Agreements.  The decision of each Purchaser to purchase the
Securities pursuant to the Agreements has been made by such Purchaser
independently of any Other Purchaser.  Nothing contained in the Agreements, and
no action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Agreements.  Each Purchaser acknowledges that
no Other Purchaser has acted as agent for such Purchaser in connection with
making its investment hereunder and that no Other Purchaser will be acting as
agent of such Purchaser in connection

 

--------------------------------------------------------------------------------


 

with monitoring its investment in the Securities or enforcing its rights under
this Agreement.  Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any Other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

SECTION 10.         Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or certified airmail, e-mail, confirmed facsimile or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 


IF TO THE COMPANY, TO:

 

Uranium Resources, Inc.
405 State Highway 121 Bypass
Building A, Suite 110
Lewisville, Texas 75067
Attention: Thomas H. Ehrlich,
  Vice President and CFO
Facsimile: (972) 219-3311
E-mail: thehrlich@uraniumresources.com

 

with a copy to:

 

Baker & Hostetler LLP
303 East 17th Avenue, Suite 1100
Denver, Colorado 80203
Attention:  Alfred C. Chidester
Facsimile: (303) 861-7805
E-mail: achidester@bakerlaw.com

 

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

 


IF TO THE PURCHASER, AT ITS ADDRESS AS SET FORTH AT THE END OF THIS AGREEMENT,
OR AT SUCH OTHER ADDRESS OR ADDRESSES AS MAY HAVE BEEN FURNISHED TO THE COMPANY
IN WRITING.


 

SECTION 11.         Termination.  This Agreement may be terminated prior to the
Closing by any Purchaser, as to such Purchaser’s obligations hereunder only and
without any effect whatsoever on the obligations between the Company and the
other Purchasers, by written notice to the other parties, if the Closing has not
been consummated on or before May 22, 2008; provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).

 

SECTION 12.         Rescission and Withdrawal Right.  Whenever any Purchaser
exercises a right, election, demand or option under this Agreement or the
Warrants and the Company does not timely perform its related obligations within
the periods therein provided,

 

--------------------------------------------------------------------------------


 

then such Purchaser may rescind or withdraw, in its sole discretion from time to
time upon reasonable prior written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights; provided, however, that in the case of a rescission of an exercise
of a Warrant, the Purchaser shall be required to return any shares of Common
Stock delivered in connection with any such rescinded exercise notice.

 

SECTION 13.         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

SECTION 14.         Liquidated Damages.  The Company’s obligations to pay any
partial liquidated damages or other amounts owing under this Agreement and the
Warrants is a continuing obligation of the Company and shall not terminate until
all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

 

SECTION 15.         Saturdays, Sundays, Holidays, etc.  If the last or appointed
day for the taking of any action or the expiration of any right required or
granted herein shall not be a Business Day, then such action may be taken or
such right may be exercised on the next succeeding Business Day.

 

SECTION 16.         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN
ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

SECTION 17.         Changes.  This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Purchaser.  Any amendment or waiver effected in accordance with this Section 11
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding, each future holder of all such securities,
and the Company.

 

SECTION 18.         Headings.  The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

 

SECTION 19.         Severability.  In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and

 

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

SECTION 20.         Governing Law; Venue.  This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties.  Each of the Company and the Purchaser submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby.  Each of the Company and the
Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

SECTION 21.         Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  Facsimile signatures shall be deemed original
signatures.

 

SECTION 22.         Entire Agreement.  This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters. 
Each party expressly represents and warrants that it is not relying on any oral
or written representations, warranties, covenants or agreements outside of this
Agreement.

 

SECTION 23.         Fees and Expenses.  Except as set forth herein, each of the
Company and the Purchaser shall pay its respective fees and expenses related to
the transactions contemplated by this Agreement.

 

SECTION 24.         Parties.  This Agreement is made solely for the benefit of
and is binding upon the Purchaser and the Company and to the extent provided in
Section 7.3, any person controlling the Company or the Purchaser, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 7.3, no other
person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Securities sold to the Purchaser pursuant to this Agreement.

 

SECTION 25.         Further Assurances.  Each party agrees to cooperate fully
with the other parties and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.

 

--------------------------------------------------------------------------------


 

[Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

 

 

URANIUM RESOURCES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

INVESTOR SIGNATURE PAGE

 

 

Print or Type:

 

 

 

 

 

 

 

 

 

Name of Purchaser

 

(Individual or Institution)

 

 

 

 

 

Jurisdiction of Purchaser’s Executive Offices

 

 

 

 

 

 

 

Name of Individual representing

 

Purchaser (if an Institution)

 

 

 

 

 

 

 

Title of Individual representing

 

Purchaser (if an Institution)

 

 

Signature by:

 

 

 

 

 

Individual Purchaser or Individual

 

 

representing Purchaser:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

E-mail:

 

 

Number of Shares to

 

Number of Warrants

 

 

 

 

 

Be

 

to Be

 

Price Per Unit In

 

Aggregate

 

Purchased

 

Purchased

 

Dollars

 

Price

 

 

 

 

 

$

 

$

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name of Subsidiary

 

State or Other Jurisdiction of
Incorporation/Organization

 

 

 

URI, Inc.

 

Delaware

Hydro Resources, Inc. dba HRI, Inc.

 

Delaware

URI Minerals, Inc.

 

Delaware

Hydro Restoration Corporation

 

Delaware

Belt Line Resources, Inc.

 

Texas

Uranco, Inc.

 

Delaware

HRI Churchrock, Inc.

 

Delaware

Churchrock Venture, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL PROCEEDINGS

 

New Mexico Radioactive Material License

 

        In the State of New Mexico, uranium recovery by ISR technology requires
a radioactive material (uranium recovery) license issued by the United States
Nuclear Regulatory Commission (the “NRC” or the “Commission”). We applied for
one license covering the properties located in both the Church Rock and
Crownpoint districts collectively known as the Crownpoint Uranium Project (CUP).
The Commission issued a radioactive material (uranium recovery) license for the
CUP in January 1998 that allowed licensed ISR operations to begin in the Church
Rock district. In mid-1998, the Commission determined that certain interested
stakeholders who requested an NRC administrative hearing had standing to raise
certain objections to the license. A panel of Administrative Law Judges (NRC’s
Atomic Safety and Licensing Board (hereinafter “Licensing Board”)) conducted a
hearing during 1999. The Licensing Board upheld the Church Rock Section 8
portion of the NRC license and granted our request to defer any dispute on the
remaining CUP properties until we make a decision whether to mine these other
properties.

 

        The Licensing Board’s ruling was then appealed to the full Commission.
On January 31, 2000, the Commission issued an order concurring with the
technical, substantive, and legal findings of the Licensing Board, but the
Commission also determined that we were required to submit restoration action
plans for each CUP project site and that we must proceed with the hearing
process for the other New Mexico properties beyond Church Rock Section 8.
Subsequently, the administrative hearing was held in abeyance until 2004,
pursuant to NRC-supervised settlement negotiations between the parties.

 

        In February 2004, the Licensing Board issued an order, which concluded
that we must make three specific changes to our submitted restoration action
plan for Church Rock Section 8 in order to commence mining operations at Church
Rock Section 8. The Commission accepted our petition for review on two of the
three issues and subsequently overruled the Licensing Board on these issues.
Then, the parties agreed to truncate the number and scope of the issues
remaining for consideration at the remaining three CUP project sites. Since
then, the Licensing Board and the full Commission has endorsed our license and
its requirements for the CUP.

 

        In summary, all contested issues regarding the CUP were decided by the
Licensing Board in our favor, with a few minor amendments, and affirmed on
appeal by the full Commission. Intervenors have appealed the Commission’s final
approved action to the United States Court of Appeals for the Tenth Circuit. We
have intervened on behalf of NRC to defend the license. All required legal
briefs have been filed by all parties in this proceeding and oral argument is
expected to be scheduled in mid-2008.

 

New Mexico UIC Permit

 

        The State of New Mexico, the USEPA, and the Navajo Nation are engaged in
a jurisdictional dispute as to which regulatory entity (i.e., USEPA or the State
of New Mexico) has the authority to issue Underground Injection Control (“UIC”)
program permits, which are required to mine the Church Rock Section 8 property.
The dispute was taken to the United States Court of Appeals for the Tenth
Circuit, which, in January 2000, remanded to the USEPA the issue whether the
Section 8 Church Rock property was Indian Country. In February 2007, the USEPA
issued a decision finding that the Church Rock Section 8 property is Indian
country and that the USEPA is the proper authority to issue the UIC permit. We
have appealed that decision to the United States Court of Appeals for the Tenth
Circuit. The decision can be accessed at the USEPA Region 9 website at
http://www.epa.gov/region09/water/groundwater/permit-determination.html. All
required legal briefs have been filed in this proceeding and we are waiting for
the Court to schedule oral argument.

 

Bonding for Texas Groundwater Restoration Obligations

 

        In March, 2004, the Company entered into the Groundwater Restoration
Performance Agreement (GRPA), with the Texas Department of Health (“TDH”), later
renamed the Texas Department of State Health Services (“DSHS”), the Texas
Commission on Environmental Quality (TCEQ) and United States Fidelity and
Guaranty Insurance Company as a means of funding the Company’s ongoing
groundwater restoration at the Kingsville Dome and Rosita mine sites at
specified treatment rates, utilizing a portion of the Company’s cash flow from
sales of uranium from the Vasquez site as a substitute for additional bonding.
Although Kleberg County and an ad hoc

 

--------------------------------------------------------------------------------


 

citizen group brought suit in April, 2004 to challenge the GRPA, Kleberg County
settled with the Company and withdrew its support and funding of the suit in
December, 2004. In June, 2007, DSHS’ regulatory authority over uranium recovery
operations, including its oversight of groundwater restoration bonds posted for
uranium mining operations was transferred to TCEQ; and, on August 31, 2007, the
GRPA expired according to its terms. The citizen group has taken no further
action to pursue the suit.

 

Dispute over Kleberg County Settlement Agreement

 

        In February, 2007, Kleberg County, Texas advised the Company that the
County had retained counsel to investigate its remedies, including injunctive
relief against new uranium mining at the Company’s Kingsville Dome mine site.
The dispute relates to differing interpretations of the Company’s December, 2004
settlement agreement with Kleberg County as to the level of groundwater
restoration the Company agreed to achieve in Kingsville Dome production areas 1
and 2. Seeking to resolve these issues amicably, the Company elected to defer
briefly the startup of production at the new wellfield. When the negotiations
failed, the Company notified the County of its intent to begin new production.
The Company believes it is in full compliance and engaged in a mediation of this
dispute. On September 28, 2007, after negotiations had stalled, the Company
filed suit against the County for declaratory relief interpreting the Settlement
Agreement. The County answered the suit with a general denial but has not
asserted a counterclaim for relief against the Company. Neither party has
pressed the matter further; and the Company does not anticipate this dispute
will interfere with its mining at Kingsville Dome.

 

Kingsville Dome Production Disposal Well Permit renewals and Production Area
Authorization 3

 

        After an August, 2005 hearing, the Texas Commission on Environmental
Quality (“TCEQ”) voted unanimously February 22, 2006 to renew the Company’s
disposal well permits, WDW-247 and WDW-248, and to issue Kingsville Dome
Production Area Authorization 3 (“PAA 3”). A citizens group and a Ms. Garcia
filed for judicial review of the TCEQ action. The Texas Attorney General
answered in defense of TCEQ; and, the Company has intervened to defend the TCEQ.
The two cases have been consolidated; a judge has been assigned; and, in June,
2007, the TCEQ submitted its administrative record for review.

 

        In June, 2007 an attorney claiming to have been newly engaged by a
plaintiff, Ms. Garcia, notified all parties that Garcia wished to withdraw from
the litigation and requested that no further action be taken and her action was
dismissed. On June 27, 2007, Garcia’s original counsel moved to appoint a
guardian or representative for Ms. Garcia. The Company challenged the
sufficiency of the request for appointment of a guardian or representative for
Ms. Garcia; and Ms. Garcia’s original counsel set his motion for hearing in
August, 2007. Before the hearing date, original counsel for Ms. Garcia,
tentatively rescheduled the hearing for October 24, 2007 and then canceled that
hearing date. No further action on the matter has been scheduled.

 

        The permits and production area authorization issued by TCEQ remain
effective until and unless overturned by a reviewing Court; and, the Company
believes the TCEQ action issuing the permits and production area authorization
is well-founded and will be affirmed when considered on the merits.

 

Navajo EPA letter and UNC Demand for Indemnity

 

        By letter dated January 23, 2008, the Navajo Nation Environmental
Protection Agency (NNEPA) sent a document dated September 2007 titled
“Radiological Scoping Survey Summary Report For The Old Church Rock Mine Site”
(Survey Report) to Hydro Resources Inc (HRI) and United Nuclear Corporation and
General Electric (UNC/GE). The Survey Report was reportedly prepared in response
to a claim by NNEPA against HRI and UNC/GE for potential liability for uranium
contaminated materials present on HRI’s Church Rock Mine Site. NNEPA requested
HRI and UNC/GE to undertake a “comprehensive and detailed characterization” of
HRI’s Church Rock Mine Site and adjacent lease areas, as recommended in the
Survey Report.

 

        By letter dated January 29, 2008, UNC and GE, pursuant to a certain
Supplemental Purchase Agreement and Guarantee, demanded that HRI and Uranium
Resources Inc (URI) defend and indemnify it for all loss, cost, expense,
liabilities and obligations that have been or will be incurred or sustained by
GE and UNC with respect to the request asserted by NNEPA.

 

        The scope and potential cost of complying with the request asserted by
NNEPA are presently unknown. HRI and URI have requested supplemental information
from NNEPA and are evaluating the basis for the demand asserted by UNC/GE.

 

--------------------------------------------------------------------------------


 

Other

 

        On July 13, 2007, Juan Gonzalez, an employee of a drilling contractor
engaged by the Company, was killed when the drill rig on which he was making
repairs backed over him. His heirs have filed claims against the drilling
company and us. Our insurance carrier is defending the matter on our behalf. We
believe we have meritorious defenses to the claims and that, in any event, we
have adequate insurance to cover the matter.

 

        The Company is subject to periodic inspection by certain regulatory
agencies for the purpose of determining compliance by the Company with the
conditions of its licenses. In the ordinary course of business, minor violations
may occur; however, these are not expected to cause material expenditures.

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

SUMMARY INSTRUCTION SHEET FOR PURCHASER

 

(to be read in conjunction with the entire
Purchase Agreement which follows)

 

A.            Complete the following items on BOTH Purchase Agreements (Sign two
originals):

 

1.        Signature Page:

 

(i)          Name of Purchaser (Individual or Institution)

 

(ii)         Name of Individual representing Purchaser (if an Institution)

 

(iii)        Title of Individual representing Purchaser (if an Institution)

 

(iv)       Signature of Individual Purchaser or Individual representing
Purchaser

 

2.         Appendix I - Securities Certificate Questionnaire/Registration
Statement Questionnaire:

 

Provide the information requested by the Securities Certificate Questionnaire
and the Registration Statement Questionnaire.

 

3.        Return BOTH properly completed and signed Purchase Agreements
including the properly completed Appendix I to (initially by facsimile with
original by overnight delivery):

 

 

Oppenheimer & Co. Inc.

 

125 Broad Street

 

New York, NY 10004

 

Attention: Jessica Cracolici

 

Facsimile: (212) 667-6141

 

B.              Instructions regarding the transfer of funds for the purchase of
Securities will be sent by facsimile to the Purchaser by the Placement Agent at
a later date.

 

C.              Upon the resale of the Shares, the Warrant Shares or the Ratchet
Warrant Shares by the Purchasers after the Registration Statements covering the
Shares, the Warrant Shares and the Ratchet Warrant Shares are effective, as
described in the Purchase Agreement, the Purchaser:

 

(i)            must deliver a current prospectus of the Company to the buyer
(prospectuses must be obtained from the Company at the Purchaser’s request); and

 

--------------------------------------------------------------------------------


 

(ii)           must send a letter to the Company so that the Shares, the Warrant
Shares and the Ratchet Warrant Shares may be properly transferred.

 

--------------------------------------------------------------------------------


 

 

Appendix I

(Page 1 of 4)

 

Uranium Resources, Inc.

SECURITIES CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.

The exact name that your Securities are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:

 

 

 

 

2.

The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to item 1 above:

 

 

 

 

3.

The mailing address of the Registered Holder listed in response to item 1 above:

 

 

 

 

4.

The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:

 

 

--------------------------------------------------------------------------------


 

 

Appendix I

(Page 2 of 4)

 

Uranium Resources, Inc.

REGISTRATION STATEMENT QUESTIONNAIRE

 

In connection with the preparation of the Registration Statement, please provide
us with the following information:

 

SECTION 1.     Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

 

SECTION 2.     Please provide the number of shares that you or your organization
will own immediately after Closing, including those securities purchased by you
or your organization pursuant to this Purchase Agreement and those securities
purchased by you or your organization through other transactions and provide the
number of securities that you have or your organization has the right to acquire
within 60 days of Closing:

 

 

SECTION 3.     Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?

 

 

o  Yes

o  No

 

If yes, please indicate the nature of any such relationships below:

 

--------------------------------------------------------------------------------


 

 

Appendix I

(Page 3 of 4)

 

SECTION 4.     Are you (i) an NASD Member (see definition), (ii) a Controlling
(see definition) shareholder of an NASD Member, (iii) a Person Associated with a
Member of the NASD (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any NASD Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any NASD Member?

 

 

Answer:  o

Yes

o No

If “yes,” please describe below

 

--------------------------------------------------------------------------------


 

 

Appendix I

(Page 4 of 4)

 

NASD Member.  The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”). 
(NASD Manual, By-laws of NASD Regulation, Inc. Article I, Definitions)

 

Control.  The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise.  (Rule 405 under the Securities
Act of 1933, as amended)

 

Person Associated with a member of the NASD.  The term “person associated with a
member of the NASD” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any NASD Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a NASD Member, whether or
not such person is registered or exempt from registration with the NASD pursuant
to its bylaws.  (NASD Manual, By-laws of NASD Regulation, Inc. Article I,
Definitions)

 

Underwriter or a Related Person.  The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons.  (NASD Interpretation)

 

--------------------------------------------------------------------------------